Citation Nr: 0719009	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  03-11 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, including chronic pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1942 to November 
1945.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which, in part, denied service connection for pneumonia.  
A personal hearing at the RO was held in November 2003 before 
RO personnel.  The Board remanded the appeal for additional 
development in January 2006.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a chronic respiratory 
disorder, including chronic pneumonia, at present which is 
related to service.  


CONCLUSION OF LAW

The veteran does not have a chronic respiratory disorder, 
including chronic pneumonia due to disease or injury which 
was incurred in or aggravated by service.  38 U.S.C.A. 
§ 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.655 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in August 2001, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran also testified at an RO hearing in November 2003.  
Based on a review of the claims file, the Board finds that 
there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
chronic respiratory disorder, including chronic pneumonia, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman, 19 Vet. App. 
473.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

Service Connection - In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

VA regulations provide that when entitlement or continued 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination and a 
claimant, without good cause, fails to report for such 
examination, or reexamination, disposition of the matter will 
be based on the nature of the claim; that is, whether it is 
an original claim, a reopened claim, or claim for increase.  
When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655.  

Factual Background & Analysis

The service medical records showed that the veteran was 
admitted to a military in December 1942, with a history of 
chronic cold symptoms since arriving at basic training four 
weeks earlier.  X-ray studies at that time revealed primary 
lobar pneumonia, untyped and unvaccinated, involving both 
lower lobes and chronic arrested fibroid pulmonary 
tuberculosis in the right upper lobe.  During the course of 
his approximately four week hospital stay, sputum (acid fast 
bacilli) tests were negative and chest x-ray studies showed 
significant improvement in both lungs.  A final x-ray study 
in January 1943 showed almost complete disappearance of the 
partial density in the right middle lobe, and complete 
disappearance in the left lower lobe.  The veteran was 
returned to full duty, and there were no further complaints, 
treatment, abnormalities, or diagnosis referable to any 
respiratory problems or pneumonia during service.  His 
separation examination in November 1945, was negative for any 
respiratory problems and no pertinent abnormalities were 
noted on examination at that time.  His lungs were normal and 
a chest x-ray study was negative.  

By rating action in September 1952, service connection was 
established for pulmonary tuberculosis and a noncompensable 
evaluation was assigned based on a finding that the pre-
existing tuberculosis was aggravated in service.  

Post-service medical records showed that the veteran was 
treated for chronic pneumonia and bronchitis on numerous 
occasions beginning as early as 1968.  When examined by VA in 
March 2003, the veteran reported that he had no chronic 
respiratory problems since service and had only occasional 
mild shortness of breath.  The veteran's lungs were clear to 
auscultation, bilaterally, and no pertinent abnormalities 
were noted on examination.  No x-ray studies were ordered.  
The diagnoses included pneumonia in basic training.  

VA chest x-ray study in May 2003 revealed moderately severe 
diffuse interstitial pulmonary fibrosis with moderate pleural 
scarring on the surface of the lungs, worse on the right side 
and more prominent at the apex of the right lung.  There was 
also evidence of a possible goiter on the upper trachea.  The 
impression included apical and bibasilar fibrotic changes 
with focal pleural thickening in the right upper lung base.  

At a personal hearing at the RO in November 2003, the veteran 
testified that he was treated for pneumonia at a private 
hospital shortly after discharge from service, but that the 
doctors were all deceased and the hospital was no longer in 
business.  
(T p.4).  He also reported treatment for chronic recurring 
respiratory problems, including pneumonia at various private 
facilities since 1972, and said that he hadn't been seen by 
VA in several years.  (T p5.).  

Private medical records showed treatment for respiratory 
problems in July 2003.  A chest x-ray study at that time 
revealed evidence of bilateral pneumonia.  The diagnosis was 
congestive heart failure (CHF) versus pneumonia.  

In January 2006, the Board remanded the appeal for a VA 
examination to determine the nature and etiology of any 
current respiratory disorder and whether any identified 
disability was causally related to his pneumonia and/or 
pulmonary tuberculosis in service.  The veteran was advised 
that he must report for any scheduled examination and that 
his failure to do so could have an adverse affect on his 
claim.  Thereafter, the veteran was informed of the evidence 
needed to substantiate his claim and that he would be 
notified when an examination was scheduled.  (The appropriate 
regulation pertaining to the failure to report for 
examination was included in a January 2007 supplemental 
statement of the case.)  The veteran was subsequently 
notified by letter that he was scheduled for a VA examination 
on October 2, 2006.  However, he failed to report for the 
examination and did not contact VA or request to be 
rescheduled for another examination.  

As indicated above, VA regulations provide that in cases 
involving original claims where a claimant, without good 
cause, fails to report for a scheduled examination, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655 (2006).  However, in this case, while there is 
evidence that the veteran has a history of recurring 
respiratory problems, including pneumonia, the nature and 
etiology of his respiratory problem is not entirely clear and 
cannot be ascertained without a current examination.  
Furthermore, the veteran has not submitted any competent 
evidence that he has a current respiratory disorder which is 
related to service or to the service-connected pulmonary 
tuberculosis.  The purpose of the scheduled VA examination in 
October 2006, was to clarify the exact nature and etiology of 
any identified respiratory disorder.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
veteran is competent to provide evidence of visible symptoms, 
he is not competent to provide evidence that requires medical 
knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Likewise, the Board is not competent to offer a medical 
opinion.  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  Without the veteran's 
cooperation, the Board is unable to ascertain if he has a 
current disability, and if so, whether it is etiologically 
related to the pneumonia he had in service or to his service-
connected tuberculosis.  

Inasmuch as there is no evidence of a chronic respiratory 
disorder in service, and no competent medical evidence 
relating any current respiratory disorder to military service 
or to the service-connected pulmonary tuberculosis, the Board 
finds no basis to grant service connection.  Accordingly, the 
appeal is denied.  


ORDER

Service connection for a chronic respiratory disorder, 
including chronic pneumonia, is denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


